office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 jrsingley postn-130761-14 uilc date date to joe spires area_counsel northeast area tax exempt government entities from paul j carlino chief employment_tax branch tax exempt government entities subject sec_6501 issues for common-law employers that use third-party payors this chief_counsel_advice responds to your request for assistance and was drafted in coordination with the office of associate chief_counsel procedures administration this advice may not be used or cited as precedent issue whether a third-party filing of an employer’s employment_tax return starts the period of limitations on assessment under sec_6501 with respect to the employer in the four scenarios discussed below conclusion as discussed below where the third party filing is unauthorized or does not meet the minimum requirements of a sufficient return a third-party filing of an employment_tax return will generally not start the period of limitations on assessment under sec_6501 with respect to the employer background employers generally are required to deduct and withhold federal_income_tax and federal_insurance_contributions_act fica_taxes from wages paid to their employees postn-130761-14 under sec_3402 and sec_3102 and are separately liable for the employer’s share of fica_taxes under sec_3111 collectively referred to for purposes of this memorandum as employment_taxes sec_31_3102-1 and sec_31_3403-1 of the treasury regulations establish that an employer is liable for the withholding and payment of employment_taxes whether or not amounts are actually withheld employers must also file employment_tax returns reporting employment_taxes for each employment_tax return_period generally an employer files form_941 employer’s quarterly federal tax_return to report wages the employer paid-during a quarter of a calendar year-that are subject_to federal_income_tax withholding and fica_taxes see sec_6011 sec_31_6011_a_-1 and sec_31_6011_a_-4 for various reasons an employer may choose to enter into an agreement with a third party to satisfy the employer’s employment_tax obligations ie the third party ensures that the employer’s withholding reporting and payment obligations are satisfied the employer remains responsible to ensure that tax returns are filed and deposits and payments are made timely even when the employer contracts with a third party to perform these acts one common third-party arrangement is the internal revenue service’s authorization of an agent at the employer’s request under sec_3504 to perform acts required of the employer including the filing of employment_tax returns under the agent’s employer_identification_number ein discussed more thoroughly below the service has established administrative procedures under which a payor may request authorization to file employment_tax returns and perform other acts for the employer specifically revproc_2013_39 2013_52_irb_830 provides the general procedures for a payor to request authorization to act as an agent under sec_3504 another common third-party arrangement involves an employer who enters into agreement with a third party such as a professional_employer_organization peo or employee_leasing company under which the third-party payor performs the employment_tax obligations of the employer-client which includes the filing of employment_tax returns under the third-party payor’s ein without receiving authorization from the irs to do so in these cases even though the employer and the third-party employers of railroad employees are required to deduct and withhold railroad_retirement_tax_act rrta taxes from their employees’ compensation under sec_3202 and are separately liable for the employer’s share of rrta taxes under sec_3221 while the procedures described in this memo related to sec_3504 apply also to railroad employers for purposes of this memorandum the term employment_taxes only refers to fica_taxes and income_tax_withholding we do not address in this memorandum other common third-party arrangements involving payroll service providers psps or reporting agents psps prepare employment_tax returns on behalf of an employer including form using the ein of the employer a reporting agent is generally a psp that is authorized to sign and file certain employment_tax returns on behalf of the employer using the employer’s ein including form_941 the service has prescribed form_8655 reporting agent authorization as the appropriate authorization form for an employer to use to designate a psp as a reporting agent additional information concerning reporting agent authorizations may be found in revproc_2012_32 2012_34_irb_267 a reporting agent is not liable under subtitle c of the code as the employer or as an agent of the employer for the employer’s employment_taxes an employer’s use of a reporting agent does not relieve the employer of its employment_tax obligations or liability for the taxes additionally for purposes of this memorandum we are assuming that none of the third-party payors postn-130761-14 payor do not obtain an approved form_2678 employer payer appointment of agent pursuant to sec_31_3504-1 discussed in more detail below the service may designate certain third-party payors under sec_31_3504-2 to perform the acts required of an employer with respect to wages or compensation paid_by the third-party payor to any individual performing services for any employer-client because sec_3504 agents and other third-party payors file employment_tax returns on behalf of an employer using the agent’s or the third-party payor’s ein there is a question as to whether the third party’s filing of the employment_tax return should start the period of limitations on assessment under sec_6501 with respect to the employer in each of the following four scenarios scenarios a third party has an approved form_2678 from the service authorizing it to act as an agent on behalf of an employer in accordance with the instructions for form_941 and revproc_2013_39 the agent files an aggregate form_941 on behalf of the employer as well as the other employers for whom it has an approved form using its own ein and attaches schedule r form allocation schedule for aggregate form_941 filers on the schedule r the agent lists the name and ein of each individual employer and allocates the amounts of wages taxes and payments reported on the aggregate form_941 to each individual employer for whom it is authorized to file a third party has an approved form_2678 from the service authorizing it to act as an agent on behalf of an employer in accordance with the instructions for form_941 and revproc_2013_39 the agent files an aggregate form_941 on behalf of the employer as well as the other employers for whom it has an approved form using its own ein however the agent does not attach schedule r to the aggregate form_941 allocating the amounts of wages taxes and payments reported on the aggregate form_941 to each individual employer for whom it is authorized to file as required by the instructions for form_941 and revproc_2013_39 a third-party payor for example a professional_employer_organization peo without an approved form_2678 from the service files an aggregate form_941 on behalf of an employer-client as well as several other employer-clients using its own ein the third-party payor does not attach schedule r to the aggregate form_941 allocating the amounts of wages taxes and payments reported on the aggregate form_941 to each individual employer-client in accordance with sec_31_3504-2 the service designates the third-party described in the scenarios are considered sec_3401 employers under which the liability for all the employment_taxes due on wages shifts from the common_law employer to the third-party payor with control of the payment of those wages postn-130761-14 payor to perform the acts required of each employer-client with respect to wages or compensation paid_by the third-party payor to individuals performing services for each employer-client pursuant to a service agreement as defined by regulation sec_31_3504-2 between the third-party payor and each employer- client the employer-client does not file a form_941 using its own ein a third-party payor for example a peo without an approved form_2678 from the service files a form_941 using its own ein which purportedly includes wages or compensation that it paid for an employer-client to individuals performing services for the employer-client the third-party payor and the employer-client did not enter into a service agreement as defined by regulation sec_31 thus the service does not designate the third-party payor to perform acts required of each employer under sec_31_3504-2 with respect to the employer- client the employer-client does not file a form_941 using its own ein law employment_tax filing_requirements sec_6011 provides that when required by regulations prescribed by the secretary any person made liable for any_tax imposed by this title or with respect to the collection thereof shall make a return or statement according to the forms and the regulations prescribed by the secretary every person required to make a return or statement shall include therein the information required by such forms and regulations the service’s broad authority to prescribe the manner of filing has been recognized by the supreme court in commissioner v lane-wells co the court provided congress has given discretion to the commissioner to prescribe by regulation forms of returns and has made it the duty_of the taxpayer to comply it thus implements the system of self-assessment which is so largely the basis of our american scheme of income_taxation the purpose is not alone to get tax information in some form but also to get it with such uniformity completeness and arrangement that the physical task of handling and verifying returns may be readily accomplished 321_us_219 sec_31_6011_a_-1 of the employment_tax regulations requires in general that an employer make a return for each calendar_quarter on form_941 in which it pays wages subject_to the tax imposed by the federal_insurance_contributions_act pursuant to sec_31_6011_a_-4 of the employment_tax regulations in general every person required to make a return on form_941 of federal_income_tax withheld from wages must make a return for each calendar_quarter in which the person is required to deduct and withhold such tax postn-130761-14 further the code affords the secretary broad authority to prescribe the manner in which a return must be executed see sec_6061 weiner v united_states f_supp 2d s d tex in general signature requirements for returns have been strictly enforced sec_6061 provides any return statement or other document required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary the regulations promulgated under sec_6061 provide that employment_tax returns must be signed by a the individual if the person required to make the return is an individual b the president vice president or other principal officer if the person required to make the return is a corporation c a responsible and duly authorized member or officer having knowledge of its affairs if the person required to make the return is a partnership or other unincorporated organization or d the fiduciary if the person required to make the return is a_trust or estate sec_31 returns may also be signed for the taxpayer by a duly authorized agent in accordance with sec_31_6011_a_-7 of the regulations sec_301_6061-1 of the regulations on procedure and administration provides that the secretary may prescribe in forms instructions or other appropriate guidance the method of signing any return statement or other document required to be made under any provision of the internal revenue laws or regulations although the employer is responsible for paying employment_taxes and filing employment_tax returns sec_3504 of the code authorizes the secretary to promulgate regulations to authorize a fiduciary agent or other person who has the control of receives has custody of disposes of or pays the wages of an employee or group_of_employees employed by one or more employers to perform certain specified acts required of employers all provisions of law including penalties applicable with respect to an employer are applicable to the agent and remain applicable to the employer sec_3504 accordingly both the agent and employer are liable for the employment_taxes and penalties associated with the employer’s employment_tax obligations undertaken by the agent id sec_31_3504-1 provides that the service may authorize a person who pays controls receives has custody of or disposes of wages or compensation of an employee or group_of_employees employed by one or more employers as an agent applications for authorization to act as agent shall be signed by the agent and employer and made on the form prescribed by the service and shall be filed with the service as prescribed in the instructions to the form and other postn-130761-14 applicable guidance id revproc_2013_39 sets forth the procedures that third parties are required to follow to request authorization to act as an agent under sec_3504 to request that the service authorize an agent under sec_31_3504-1 to perform acts required of an employer the parties must use form_2678 revproc_2013_39 sec_3 the agent files form_2678 with the service to request approval id at sec_3 if the service approves the request it sends a letter of approval to the agent and employer id at dollar_figure the agent with an approved form_2678 is required to file one aggregate form_941 using the agent’s ein for each tax-return period reporting the wages and employment_taxes on the wages paid to its employees and the wages and employment_taxes on the wages paid_by the agent to the employees of each employer for whom the agent is authorized to act regardless of the number of employers for whom the agent acts id at dollar_figure and the agent must also complete an allocation schedule and attach it to each aggregate return id pincite on the allocation schedule the agent lists the name and ein of each employer for whom the agent is authorized to act and allocates the wages taxes and payments reported on the aggregate return to each employer id effective for periods on or after date the service has designated schedule r form allocation schedule for aggregate return filers as the allocation schedule to attach to an aggregate form_941 id additionally pursuant to sec_31_3504-2 even if an employer does not obtain an approved form_2678 that authorizes a third-party to act as the employer’s agent the service will designate certain third-party payors to perform actions required of an employer specially when an employer enters into a service agreement as defined by regulation sec_31 with a third-party payor under which the payor performs the employment_tax obligations of the employer-client with regard to wages or compensation paid_by the payor to individuals performing services for the employer- client the service will designate the payor to perform certain actions required of an employer unless one of the enumerated exceptions in the regulations applies id generally in this scenario the third-party payor remits the wages to employees and without any authorization from the service to do so takes steps to ensure the employer’s employment_tax withholding reporting and payment obligations are satisfied in this scenario the third-party payor files an aggregate form_941 using the third-party payor’s ein rather than the employer’s consistent with the rules relating to agents authorized under sec_31_3504-1 if the service designates a payor to perform the acts required of an employer all provisions of the term service agreement means a written or oral agreement pursuant to which the payor asserts it is the employer or co-employer of individuals performing services for the client pays wages or compensation to the individuals for services the individuals performed for the client and assumes responsibility to collect report and pay or assumes liability for any employment_taxes with respect to the wages or compensation paid_by the payor to the individuals who performed services for the client treas reg b postn-130761-14 law including penalties applicable with respect to an employer are applicable to that payor sec_31_3504-2 however each employer for whom the payor is designated to act remains subject_to all provisions of law including penalties applicable to an employer the regulations regarding the designation of a payor to perform the acts required of an employer are provided for purposes of allowing the service to collect employment_taxes from third-party payors based on the past actions of an employer and the third-party payor the regulations are not intended to relieve an employer of any employment_tax obligations under the code moreover the satisfaction of employment_tax obligations is a non-delegable duty that cannot be altered by private agreements between an employer and a third-party payor see 162_br_901 bankr m d fla reasonable_cause for failure to timely perform federal employment_tax obligations cannot be proven merely by showing that the responsibility for performing this obligation has been assigned to an employee or agent of the taxpayer because each taxpayer has a non-delegable duty to timely perform its federal employment_tax obligations see also obstetrical gynecological group p a v united_states civil_action no wl at d d c date validity of returns although the service authorizes certain third-party payors to file employment_tax returns on behalf of an employer whether a document filed by either an employer or a third- party payor designated to perform the acts required of an employer constitutes a valid_return is important for purposes of sec_6501 the three-year limitations_period for the service to make an assessment generally begins to run with the filing of a return for a tax with respect to which a return must be filed sec_6501 however employment_tax returns reporting social_security and medicare taxes or federal_income_tax withholding filed with respect to a calendar_year filed prior to april 15th of the succeeding calendar_year are treated as filed on april 15th of the succeeding year for purposes of sec_6501 sec_6501 despite the service’s broad authority to determine what information should be submitted with a tax_return and how that information should be submitted the issue of what constitutes a valid_return is frequently litigated in an early case addressing the issue the supreme court indicated that p erfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law 293_us_172 citation omitted today the test used by courts for determining whether a return is valid for assessment_period of limitations purposes under sec_6501 is outlined in 82_tc_766 aff’d per curiam 793_f2d_139 6th cir these requirements are that sufficient data be supplied to calculate tax_liability that the document purport to be a return that there be an honest and reasonable attempt to satisfy the requirements of the tax law and that the return be executed under postn-130761-14 penalty of perjury id this statement of the criteria generally known as the beard formulation derives from a venerable line of supreme court cases see zellerbach paper co v helvering supra 280_us_453 the beard formulation is generally known as the substantial compliance standard if a return meets the substantial compliance standard the return is a valid_return for purposes of the statute_of_limitations on assessment courts have held that an otherwise complete return which provides the service with sufficient information to compute the tax_liability will not be regarded as invalid merely because it lacks a required form or schedule see eg 86_tc_383 acq in result 1986_2_cb_1 absence of form_w-2 does not invalidate return 80_f3d_1360 9th cir absence of the requisite schedules did not prevent the service from calculating the estate’s tax_liability the estate-tax return was nevertheless valid however the courts have not established a bright line test to determine whether a return which lacks a required form or schedule or that is in some other respect deficient is nonetheless a valid_return rather courts typically apply the substantial compliance standard to the specific facts of each case in determining whether a return that is defective in some respect constitutes a valid_return o f crucial importance is whether the return as filed included sufficient information to allow the service to compute the taxpayer’s liability see 790_f2d_853 11th cir reh denied 798_f2d_1420 table see also eg 506_us_523 tax returns that ‘lack the data necessary for the computation and assessment of deficiencies’ generally should not be regarded as triggering the period of assessment citations omitted 77_tc_689 action on decision date it is often stated that a document constitutes a valid tax_return if it contains sufficient data from which respondent can compute and assess a tax_liability internal quotations omitted united_states v national tank export co f 2d 5th cir cert_denied 283_us_839 consolidated_return filed by corporations not entitled to file a consolidated_return not sufficient to start the statute of limitation when the return did not separately state the items of income and deduction of each corporation but see 43_f2d_553 3rd cir a consolidated_income_tax_return was sufficient to start the running of the period of limitations on assessment for individual members of the consolidated_group when the members of the group were adequately disclosed on the return but their items of income invested capital and deductions were not separated although the items were included on the return analysi sec_4 however an improperly filed consolidated_return that contains sufficient information to compute the tax_liability of each corporation included in the return will start the running of the period of limitations on assessment see sec_1_1502-75 44_tc_513 acq 1966_2_cb_3 postn-130761-14 form_2678 agent filing aggregate form_941 with schedule r in scenario likely all four of the beard requirements are satisfied the document purports to be a return is signed evinces an honest and reasonable attempt to satisfy the requirements of the law and provides the service with sufficient information to compute the agent’s and the employer’s employment_tax liability for whom the agent is authorized to act although the employer did not itself file a return an agent duly authorized by the service to act for the employer filed an employment_tax return on behalf of the employer sec_31_3504-1 revproc_2013_39 further because the agent attaches schedule r to the aggregate form_941 allocating wages and taxes reported on the return to its employer-clients the service has specific payroll and employment-tax information for each individual employer and thus has sufficient information to determine the agent’s as well as the individual employer’s employment_tax liability in essence the service receives the same information on the schedule r as it would have received if the individual employer had filed its own form_941 thus it is as if the employer itself filed the return therefore in scenario the sec_6501 period of limitations commences with respect to the employer when the agent files the aggregate form_941 with the schedule r attached form_2678 agent filing aggregate form_941 without schedule r unlike scenario the service could argue under the facts in scenario that the agent’s filing of an aggregate form_941 without the schedule r attached is an insufficient filing to commence the period of limitations on assessment against the employer for whom the agent is authorized to act because it fails to satisfy the first beard requirement that is the return fails to provide sufficient information from which the service could assess the employment_tax liability against the individual employer absent the schedule r or some form of equivalent information the service cannot ascertain from the aggregate form_941 whether the agent is merely filing the return to satisfy the agent’s employment_tax filing_requirements as the agent itself may have employees or whether the agent is filing the form_941 to satisfy the employment_tax filing obligations of each individual employer for whom the agent is authorized to act see revproc_2013_39 dollar_figure the agent files one return for each tax-return period to report the wages and employment_taxes on the wages paid to its employees and the wages and employment_taxes on the wages paid_by the agent to the employees of each employer for whom the agent is authorized to act this is important because the employer remains liable for filing all employment_tax returns id at dollar_figure and further absent the schedule r or some form of equivalent information the service cannot ascertain from the aggregate form_941 which portion of the wages and employment_taxes reported on the return are properly attributable to each individual employer id at sec_4 this is important because the employers for whom the agent is authorized to act are not liable for the aggregate amount reported on the form_941 by postn-130761-14 the agent but remain liable for their own portion of the employment_taxes in sum the service could successfully argue that the assessment_period of limitations under sec_6501 is not triggered with respect to the individual employer under the facts presented in scenario payor designated to perform acts of employer files aggregate form_941 in scenario the service could potentially argue that the third-party payor’s filing of an aggregate form_941 without the schedule r is an insufficient filing to commence the period of limitations on assessment against the employer like scenario the third- party payor’s filing fails to satisfy the first beard requirement -- that is it fails to provide sufficient information to allow the service to compute the individual employer’s employment_tax liability for the reasons discussed above with respect to scenario the third-party payor’s filing of an aggregate form_941 does not provide the service with sufficient information to compute the individual employer’s employment_tax liability see form_2678 agent filing aggregate form_941 without schedule r supra moreover in scenario although there is no specific requirement in published guidance or the form instructions for the third-party payor to file a schedule r there is also no authorization for the third- party payor to file an aggregate form_941 under the payor’s ein on behalf of multiple employers in the first instance generally employers are required to file individual employment_tax returns and have no authority to file an aggregate return unless they have an approved form_2678 from the service see revproc_2013_39 and instructions for form_941 moreover the service has even less information with respect to the individual employer than it does under the facts described in scenario because the service will not have the forms on file to inform the service that an agent is appointed to perform the acts required of the employer postn-130761-14 payor not designated to perform acts of employer files form_941 under the facts described in scenario the return filed by the third-party payor is an insufficient filing to commence the period of limitations on assessment against the employer nothing in the code or the regulations authorizes the third-party payor to file a return on behalf of the employer and employment_tax obligations cannot be altered by private agreements between an employer and a third-party payor see professional security services supra moreover in this scenario unlike scenarios and nothing in the code or regulations makes the third-party payor liable to pay the employment_tax ie the third-party payor is not the taxpayer or a co-taxpayer because the payor is not the employer an agent with an approved form_2678 or a payor designated to perform the acts required of an employer the facts in scenario are not materially distinguishable from a situation in which a third-party that is not authorized to act for the taxpayer under the code or regulations signs the taxpayer’s return in such cases courts have held that the return signed by an unauthorized person is invalid see eg weiner f_supp 2d pincite the taxpayer must execute the return under penalties of perjury weiner's arguments overlook the fourth element of the beard test since voyer was not a partner he was not an authorized signatory for the ‘taxpayer ’ emphasis in the original 113_tc_125 individual income-tax return signed by the taxpayer’s attorney did not satisfy the signature requirements of the regulations and thus was not a signed return therefore we do not think the return filed by the third-party payor under the facts presented in scenario should be considered the employer’s return ie the taxpayer’s return for purpose of sec_6501 case development hazards and other considerations some cases prior to the passage of sec_6061 the code provide that a return signed by someone other than an authorized agent were valid see 237_f2d_830 5th cir return signed in the taxpayer’s name by his wife was valid 28_tc_817 wife had authority to sign as explained in elliott however the holding in miller and booher because booher relies on miller was predicated on the view that there was no specific authorization in the statute under the code for the commissioner to specify by regulations what constitutes a return sec_6061 of the code specifically authorizes the secretary to issue regulations governing the signing of a return t c pincite however under the tacit-consent rule a court may determine that a taxpayer filed a joint_return even if the taxpayer did not actually sign the return if the service seeks to impose liability on the non-signing taxpayer see 10_tc_859 aff’d 175_f2d_240 6th cir but see 35_tc_747 the tacit-consent rule is only applicable where the service has made a determination that a joint_return was filed in the absence of one spouse’s signature the signing spouse cannot rely on the rule further a taxpayer may be found to have filed a joint_return absent the taxpayer’s signature if the taxpayer intended to file a joint_return with a spouse who did sign the return see 56_tc_1 postn-130761-14 postn-130761-14 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call jeanne royal singley at if you have any further questions sincerely ________________________________ paul j carlino chief employment_tax branch office of the division counsel associate chief_counsel tax exempt government entities
